                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                                         2:18-cr-61

Priscilla Sue Jimenez

                                        ORDER
     On October 25, 2018, defendant was sentenced to a term of
incarceration of eighty-four months on Count 1 of the indictment,
which charged her with possession with the intent to distribute
over one kilogram of heroin in violation fo 21 U.S.C. §841(a)(1).
This matter is before the court on the defendant’s motion for a
reduction of sentence based on post-sentencing rehabilitation.
     Under 18 U.S.C. §3582(c), this court may not modify a term of
imprisonment once it has been imposed except under certain limited
circumstances,      none    of    which   are    applicable    in    this   case.
Defendant relies on 18 U.S.C. §3742(e).                  However, that section
outlines the factors which a court of appeals must consider in
reviewing a defendant’s sentence on appeal.               It does not relate to
the reduction of a sentence due to post-sentence rehabilitation.
     Likewise,   the       cases   relied   on     by    defendant   concern   the
district court’s ability to consider post-offense rehabilitation
when re-sentencing a defendant after remand of a defendant’s case
by a court of appeals.           See, e.g., Pepper v. United States, 562
U.S. 476, 490 (2011)(when defendant’s sentence has been set aside
on appeal and the case has been remanded, the district court may
consider evidence of defendant’s rehabilitation since the prior
sentencing).   Here, defendant’s sentence has not been reversed on
appeal.
     This   court    lacks       the   authority    to   reconsider    or   reduce
defendant’s sentence based on the authorities she has cited, and
the motion for reconsideration (Doc. 37) is denied.


Date: July 2, 2021               s\James L. Graham
                           James L. Graham
                           United States District Judge
